Citation Nr: 0506027	
Decision Date: 03/03/05    Archive Date: 03/15/05

DOCKET NO.  04-29 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an effective date earlier than June 10, 2003, 
for the award of a 30 percent evaluation for residuals of a 
fracture, distal third of the right tibia and right fibular 
head. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty from August 1984 to June 
1987 and was honorably discharged.  She subsequently served 
from November 1987 to May 1992 and was separated with an 
other than honorable discharge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan which granted an increased evaluation to 30 
percent for her service connected residuals of a fracture, 
distal third of the right tibia and right fibular head 
effective June 10, 2003.  The veteran appealed indicating 
that the effective date of the 30 percent increase should be 
earlier than June 10, 2003.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

?	A remand is necessary in this case for the RO to 
schedule a Board videoconference hearing.

A preliminary review of the record discloses that the veteran 
requested a videoconference hearing before a member of the 
Board of Veterans' Appeals in December 2004.  Under these 
circumstances, the RO must schedule the veteran for a Board 
videoconference hearing.  38 C.F.R. §§ 20.700, 20.704 (2004).

Accordingly, this case is REMANDED to the RO for the 
following action:

The RO should schedule a Board 
videoconference hearing before a Member 
of the Board of Veterans' Appeals.  The 
RO should also inform the veteran of her 
rights associated with the hearing, and 
which rights she may waive in electing 
another type of hearing.

Thereafter, the case should be returned to the Board for 
further appellant review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




